Exhibit 10.69

SUBLICENSE AGREEMENT BETWEEN SPE AND PHILIPS

This Sublicense Agreement Between SPE and Philips (“Agreement”) is dated and
made effective as of February 3, 2011 (the “Effective Date”) by and between
ECL7, LLC, a Delaware LLC, (“SPE” or “ECL7”) and Koninklijke Philips Electronics
N.V., a company duly incorporated under the laws of The Netherlands, having its
registered office in Eindhoven, The Netherlands and Philips Medical Systems
Nederland B.V., a private company with limited liability and a Philips
Healthcare company, having its registered office and its principal place of
business at Veenpluis 4-6, 5684 PC, Best, The Netherlands (acting jointly and
severally and hereinafter individually and collectively referred to as
“Philips”). SPE and Philips are referred to individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Luna Innovations Incorporated, a Delaware corporation, together with
Luna Technologies, Inc., a Delaware corporation (acting jointly and severally,
individually and collectively) (“Luna”) and Hansen Medical, Inc., a Delaware
corporation (“Hansen”) entered into that certain License Agreement Between
Hansen and Luna (“Hansen-Luna Agreement”), with an effective date of January 12,
2010, in which, among other things, Luna granted a license to Hansen to certain
intellectual property related to fiber optic shape sensing or localization
technologies.

WHEREAS, Hansen and Philips entered into that certain License Agreement between
Hansen and Philips (“Hansen-Philips Agreement”), with a signing date of
February 3, 2011, setting forth the terms and conditions governing, among other
things, the grant of a license from Hansen to Philips to practice under the
patents and other intellectual property related to FOSSL Technology in certain
medical fields.

WHEREAS, as a necessary precondition of Philips obtaining the sublicense
relating to the Licensed Luna IP, the SPE was formed and established as a
Delaware limited liability company pursuant to that certain Limited Liability
Company Agreement of ECL7, LLC.

WHEREAS, Hansen assigned and conveyed to SPE the Hansen-Luna Agreement in that
certain Assignment and License Agreement between Hansen and ECL7 dated as of
February 3 , 2011 (“SPE-Hansen Agreement”).

WHEREAS, the Parties desire for SPE to sublicense certain rights relating to the
SDOF Medical Robotics Field, Non Robotic Medical Devices Field, Orthopedics
Field, Vascular Non-Robotic Field and Endoluminal Non-Robotic Field, which the
SPE has acquired under the assigned Hansen-Luna Agreement, to Philips such that
Philips can fully exercise such rights as described in the Hansen-Philips
Agreement in accordance with the terms and conditions of the Hansen-Luna
Agreement and this Agreement.

WHEREAS, the Parties acknowledge and agree that this Agreement refers to and
references the Hansen-Luna Agreement and that such references are solely for
convenience and ease of reference. It is the intent of the Parties that this
Agreement is and shall remain separate and independent from the Hansen-Luna
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in view of the terms and conditions described below and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto agree as follows:

1.           Definitions

Unless otherwise defined in this Agreement and solely for ease of reference and
convenience, initially capitalized words and phrases shall have the meanings
given to them in the Hansen-Philips Agreement, and such terms shall be
incorporated herein by reference.

2.           License Grants

2.1        Sub-License of Luna IP. SPE shall pass-through to Philips and its
present and future Affiliates rights SPE acquired from Hansen under the
SPE-Hansen Agreement, which were granted to Hansen by Luna under the Hansen-Luna
Agreement dated January 12, 2010 in the Licensed Fields solely to the extent
expressly set forth herein. Accordingly, SPE hereby grants as follows:

2.1.1    SDOF Medical Robotics Field. Subject to the terms and conditions of
this Agreement and the provisions in Section 2.l(a) (and other applicable
sections) of the Hansen-Luna Agreement, SPE hereby grants to Philips and its
present and future Affiliates as the sole sublicensee of SPE (except with
respect to sublicenses for Hansen Products) a nonexclusive, worldwide,
transferable (subject to Section 6.3 of the Hansen-Luna Agreement and Section 15
of this Agreement) sublicense under the Licensed Luna IP to research, develop,
make, have made, use, have used, import, sell, have sold and otherwise
commercialize and exploit Products, in each case solely within the SDOF Medical
Robotics Field. [***]

2.1.2    Non-Robotic Medical Devices Field. Subject to the terms and conditions
of this Agreement and the provisions in Section 2.l(b) (and other applicable
sections) of the Hansen-Luna Agreement, SPE hereby grants to Philips and its
present and future Affiliates, as the sole sublicensee of SPE, a nonexclusive,
worldwide, transferable (subject to Section 6.3 of the Hansen-Luna Agreement and
Section 15 of this Agreement) sublicense under the Licensed Luna IP to research,
develop, make, have made, use, have used, import, sell, have sold and otherwise
commercialize and exploit Products, in each case solely within the Non-Robotic
Medical Devices Field (which includes, for the avoidance of doubt, the
Colonoscopy Non-Robotic Field). [***]

2.1.3    Orthopedics Field; Vascular Non-Robotic Field. Subject to the terms and
conditions of this Agreement and the provisions in Section 2.l(c) (and other
applicable sections) of the Hansen-Luna Agreement, SPE hereby grants to Philips
and its present and future Affiliates, as the sole sublicensee of SPE, an
exclusive, worldwide, transferable (subject to Section 6.3 of the Hansen-Luna
Agreement and Section 15 of this Agreement) sublicense (with the right to
sublicense through one or multiple tiers) under the Licensed Luna IP to
research, develop, make, have made, use, have used, import, sell, have sold and
otherwise commercialize and exploit Products, in each case solely within the
Orthopedics Field and the Vascular Non-Robotic Field (i.e., Naked Sublicenses
within such fields are allowed). Notwithstanding the foregoing, the license
granted in this Section 2.1.3 shall be nonexclusive with respect to any Licensed
Luna IP that constitutes “Intuitive New Intellectual Property” as defined in the
Intuitive-Luna Agreement.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS



--------------------------------------------------------------------------------

2.1.4    Endoluminal Non-Robotic Field. Subject to the terms and conditions of
this Agreement and the provisions in Section 2.1(d) (and other applicable
sections) of the Hansen-Luna Agreement, SPE hereby grants to Philips and its
present and future Affiliates, as the sole sublicensee of SPE, an exclusive,
worldwide, transferable (subject to Section 6.3 of the Hansen-Luna Agreement and
Section 15 of this Agreement) sublicense (with the right to sublicense through
one or multiple tiers) under the Licensed Luna IP to research, develop, make,
have made, use, have used, import, sell, have sold and otherwise commercialize
and exploit Products in each case solely within the Endoluminal Non-Robotic
Field (i.e., Naked Sublicenses within the Endoluminal Non-Robotic Field are
allowed). Notwithstanding the foregoing, the license granted in this Section
2.1.4 shall be nonexclusive with respect to any Licensed Luna IP that
constitutes “Intuitive New Intellectual Property” as defined in the
Intuitive-Luna Agreement.

2.1.5    Clarification Regarding Nonexclusive Sublicense Rights. To be clear,
subject to the terms of the Hansen-Luna Agreement and Section 10 of this
Agreement, SPE retains all rights to enforce the Licensed Luna IP in the SDOF
Medical Robotics Field and the Non-Robotic Medical Devices Field, without any
obligations whatsoever to Philips with respect to enforcement in such fields.
For the avoidance of doubt, SPE shall have the same obligations as Hansen under
Article 12 of the Hansen-Philips Agreement.

2.2        [***]

2.2.1    [***].

2.2.2    [***]

2.2.3    [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

2.2.4    [***]

2.2.5    [***]

2.2.6    [***]

2.2.7    [***]

2.2.8    [***]

2.3        [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

2.4        Acknowledgement Regarding Agreements Among Hansen, Luna and Intuitive
and Between Hansen and Philips, and SPE and Hansen. Philips has reviewed the
agreements provided by Hansen listed in Exhibit H of the Hansen-Philips
Agreement. Based on these agreements, Philips acknowledges as follows: The
licenses granted under the Licensed Luna IP, pursuant to Section 2 of this
Agreement, to the extent they include (or come to include) sublicenses under
patents or Technology of a Third Party, shall be subject to the terms and
conditions of the agreement governing the license under which the sublicense is
granted. Philips acknowledges and agrees that (a) the Licensed Luna IP was
licensed to Hansen pursuant to the Hansen-Luna Agreement; (b) the Hansen-Luna
Agreement was transferred to SPE under the SPE-Hansen Agreement; (c) the
Licensed Luna IP sublicensed to Philips hereunder is subject to the terms and
conditions of the Hansen-Luna Agreement, the Development and Supply Agreement
and the Hansen-Philips Agreement; and (d) Philips agrees to comply with the
terms and conditions of the Hansen-Luna Agreement and the Development and Supply
Agreement as a sublicensee of SPE under the Hansen-Luna Agreement and with the
terms and conditions of the Hansen-Philips Agreement. Further, Philips
acknowledges and agrees that the rights licensed to Philips hereunder shall be
subject to the rights and licenses granted by Hansen to Intuitive pursuant to
the Hansen-Intuitive Cross License Agreement, subject to certain limited rights
and licenses retained by and/or granted to Luna pursuant to the Hansen-Luna
Agreement and the Development and Supply Agreement, and subject to certain
rights of Hansen pursuant to the Hansen-Philips Agreement.

Philips agrees to [***] due under Section 2.4 of the Hansen-Luna Agreement with
respect to any Licensed Luna IP sublicensed hereunder and subject to such
Section 2.4, provided Philips has confirmed in writing that it wishes to be
licensed under the respective third party IP and Philips agrees to cooperate
with SPE in connection with the procedures provided for in, and compliance with
the terms of, such Section 2.4 for the licenses that Philips has acknowledged.
If Philips does not confirm in writing that it wishes to be licensed under the
respective third party IP, or if Philips does not pay Philips’ share of such
Third Party Payments therefor, such Third Party IP shall be excluded from the
Licensed Luna IP for all purposes under this Agreement.

2.5        Clarification Regarding Copyrights. With respect to Technology
licensed by SPE to Philips under this Agreement that includes software, works of
authorship or copyrighted materials, such licenses shall include the right to
copy, modify and make derivative works thereof (and the right to use any ideas,
concepts, algorithms and other information contained therein) within the fields
and pursuant to the terms and conditions otherwise provided in this Agreement,
regardless of when or whether provided or disclosed to Philips. The foregoing
shall not be construed to require the delivery or provision of any particular
software (or source code), works of authorship or copyrighted materials except
to the extent specifically provided in one or more separate written agreements
between the Parties.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

2.6        Reservation of Rights. Except for the rights and licenses expressly
granted to Philips hereunder, SPE retains all right, title and interest in and
to, as between the Parties, all of SPE’s right, title and interest in and to the
Licensed Luna IP. SPE does not grant to Philips any rights or licenses in or to
any patents, Technology or other intellectual property, whether by implication,
estoppel, or otherwise, except to the extent expressly provided in this
Agreement.

2.7        Philips-Luna Agreement. Based on Philips’ representation to SPE, SPE
hereby consents and acknowledges that Philips entered into a springing direct
license with Luna for Licensed Luna IP (i.e., a license from Luna to Philips for
Licensed Luna IP (of the same scope as the license therefor under this
Agreement) which will become effective immediately without any further action by
Philips, if and to the extent the Hansen-Luna Agreement is terminated, or if
rejected by reason of any bankruptcy, insolvency, or other creditor arrangement
or proceeding commenced by or against Hansen or its Affiliates. SPE also
consents and acknowledges that Philips may enter into its own development
agreements with Luna in the Non-Robotic Medical Devices Field (as defined in the
Hansen-Luna Agreement) and the SDOF Medical Robotics Field, and that SPE
consents to such agreements, subject to any rights it may have under the
Hansen-Luna Agreement and the Development and Supply Agreement, [***]

2.8        Services Agreements. The Parties acknowledge that certain of the
obligations of the SPE may be performed by Hansen pursuant to that certain
Administrative Services Agreement, dated as of February 3, 2011, between the SPE
and Hansen, which agreement sets forth that Hansen as a “servicer” may perform
certain services for the SPE set forth herein. In consideration of such services
performed by Hansen, the SPE shall pay Hansen the actual costs and expenses of
such services, plus a service charge. The SPE represents to Philips that the
terms and conditions of such services agreement are intrinsically fair and
reasonable and substantially similar to those that would be available at an
arm’s-length basis with third parties.

3.          Payment.

3.1        Initial Payment. At the Closing Philips shall pay to SPE (subject to
the terms and conditions of this Agreement) an initial non-refundable,
non-creditable payment of [***]. Until such payment is made by Philips, no
licenses granted under this Agreement shall be deemed effective. The Parties
acknowledge that Philips is required to make a separate initial payment of [***]
in consideration of the rights granted with respect to the Licensed Hansen IP
and the Purchased Hansen Patents under (and subject to the terms and conditions
of) the Hansen-Philips Agreement.

3.2        Product Payments. In further consideration of the rights granted
hereunder by SPE to Philips, Philips shall make a royalty payment in the form of
a FOSSL Enabled Product Payment to SPE for each calendar year [***]. For all
FOSSL Systems for which a FOSSL Enabled Product Payment is due, the FOSSL
Enabled Product Payments made in a given calendar year shall be an amount which
is equal to [***]. FOSSL Enabled Product Payments shall be subject to the terms
and conditions of Sections 3.4, 3.6, 3.9, 3.10, 3.14, and 3.15 of the
Hansen-Philips Agreement, mutatis mutandis, to refer to amounts due under this
Section 3.2 and with references to Hansen interpreted as references to SPE.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

3.2.1    Extension. If any Buy Back Period is extended or tolled pursuant to
Section 4.3 and/or Section 4.4 of the Hansen-Philips Agreement, the time period
during which FOSSL Enabled Product Payments are due under Section 3.2 shall be
extended with respect to that specific Licensed Field for an amount of time
equivalent to the amount by which any Buy Back Period is so extended or tolled.
For avoidance of doubt, if the Vascular Buy Back Period is extended for six
(6) months, the payment period of Section 3.2 would be extended for six
(6) months for sales in the Vascular Non-Robotic Field only.

3.3        Naked (Sub) Licenses and Cross Licenses.

3.3.1    If Philips or its Affiliates enters into a Naked License or Naked
Sublicense based on the FOSSL IP then Philips shall [***] Philips will notify
SPE promptly, and in any event within thirty (30) days following the execution
of any Naked License or Naked Sublicense, which will include a description of
the terms of such license, and will thereafter notify SPE within thirty
(30) days of receipt of consideration therefrom, which will include [***]
Out-Licensing Payments will be due within sixty (60) days of receiving an
invoice for such payment. With each Out-Licensing Payment, Philips shall provide
SPE a written report specifying in reasonable detail the form of underlying
revenue received or grant given and the calculation of any applicable exclusions
specified in this Section 3.3.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

3.3.2  If Philips or its present or future Affiliates enters into a
cross-license based on the FOSSL IP, and the FOSSL IP is material to the cross
license, then Philips shall pay [***].

3.4        Wiring Instructions. All payments by Philips to SPE under this
Agreement shall be made by wire in U.S. Dollars to the account designated by SPE
in writing.

3.5        Reporting. Subject to the extensions described in Section 3.2.1
above, within thirty (30) calendar days following [***], Philips shall submit to
SPE (even in the event that no FOSSL Systems have been manufactured or sold) a
Royalty Reporting Form, duly completed by an authorized officer of Philips.
Royalty reports shall start with the first calendar quarter after shipment of
the first FOSSL System for commercial sale, and end with the reporting period
that ends [***], subject to the extensions described in Section 3.2.1 above.

3.6        Records. Philips shall (and shall ensure that its Affiliates and
their respective licensees and sublicensees, as applicable) maintain complete,
true and accurate books of accounts and records reasonably sufficient for the
purpose of determining the payments to be made to SPE under this Agreement for
at least [***] following the end of the calendar quarter to which they pertain.
SPE may at its own expense audit such books of account limited to Philips’ (and
its Affiliates’ and their respective licensees’ and sublicensees’) sale of the
FOSSL Systems and the revenue and Licensing Out Costs described in Section 3.3
at the place where such books are kept, in order to verify Philips’ royalty
statements provided for in this Article 3. Any such audit shall be conducted
only once per calendar year per set of books, upon at least 21 days prior
written notice and by an independent professional auditor reasonably acceptable
to Philips and bound by written confidentiality obligations, during normal
business hours and in such a manner as not to interfere unduly with normal
business activities. A copy of any report made by such auditor shall be
delivered to Philips at the same time as such report is delivered to SPE. No
audit in respect of any royalty statement shall commence later than [***] from
the date of such royalty statement, and only one audit shall be conducted in
respect of any such statement, except that if any material errors or
discrepancies are uncovered during an audit, more audits shall be allowed until
such material uncovered errors or discrepancies are resolved. Any materials
created by the audit shall be treated by SPE and Philips as confidential
information.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

3.7        Reports in General. Philips’ royalty statements and its accounting
records shall be final and binding on SPE unless (a) written detailed objection
to them is given to Philips by SPE within [***] from the date of the relevant
statement and unless any action or proceedings in respect of the same are
commenced within twelve months from the date of such written objection, (b) an
audit uncovers a material error or discrepancy or (c) such statements and
records are the subject of fraud, gross negligence or a breach of this
Agreement.

3.8        Confidential Nature of Reports. The Royalty Reporting Forms provided
by Philips to SPE under this Article 3 in writing and marked as Confidential
shall be treated by SPE as confidential.

3.9            Timing; Late Payments. Together with submission of Philips’
Royalty Reporting Form, subject to Section 3.2, Philips shall pay the
corresponding FOSSL Enabled Payment due to SPE hereunder within [***] of
receiving an invoice for such payment. Any undisputed amounts not paid when due
under this Agreement shall automatically accrue interest from the date when due
until actually paid at a rate equal to the sum of [***] plus the prime rate of
interest quoted in the Wall Street Journal (West Coast edition) calculated daily
on the basis of a 365-day year, or if such edition is unavailable, a similar
reputable data source; provided, however, that in no event shall such rate
exceed the maximum annual interest rate permitted under applicable law. For the
avoidance of doubt, the accrual of interest shall not apply to the initial
payment due under this Agreement.

3.10          Taxes. In the event that the governmental authorities of any
country imposes any withholding taxes on payments made by Philips to SPE
hereunder and requires Philips to withhold such tax from such payments, Philips
may reduce the payment due by the amount of such tax. In such event, Philips
shall promptly provide SPE with tax receipts issued by the relevant tax
authorities and with reasonable assistance in obtaining any credits for, and
reductions to or exemptions from, such amounts.

4.        Anti-Shelving Provisions. The licenses granted herein are subject to
SPE’s rights under Article 4 of the Hansen-Philips Agreement. The Parties
acknowledge and agree that SPE has certain rights to receive non-exclusive
licenses (and potentially exclusive licenses under certain conditions) and to
terminate the licenses granted under Article 2 of this Agreement and as set
forth in Article 4 of the Hansen-Philips Agreement.

5.        Source Code Escrow. In accordance with Section 5 of the Hansen-Philips
Agreement, SPE, Hansen, Philips and [***] (or, if [***] is not reasonably
available, another reputable software escrow company to be mutually agreed by
SPE, Hansen and Philips) shall enter into an escrow agreement governing the
deposit and release of the Source Code Materials described in this Section 5
(such agreement, the “Escrow Agreement”). The Escrow Agreement shall also govern
the deposit and release of the materials within the definition of “Source Code
Materials” as defined in Section 5 of the Hansen-Philips Agreement in accordance
with the terms and conditions of such section. During the period commencing on
the Closing Date and ending [***] thereafter, SPE shall deposit and maintain in
escrow all source code within the Licensed Luna IP (and documentation,
libraries, tools, utilities and other related materials reasonably necessary for
the installation, testing, deployment, operation, modification or use of such
software source code) in SPE’s possession and under SPE’s control for software
necessary to operate Products within the Licensed Fields and using FOSSL
Technology, as imaged on a hard drive (collectively, “Source Code Materials”)
with [***] (or, if [***] is not reasonably available, with another reputable
software escrow company to be mutually agreed by the Parties).

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

5.1        During such period, SPE shall periodically update such Source Code
Materials with the latest versions thereof in SPE’s possession and under SPE’s
control.

5.2            During such period, the Source Code Materials shall be released
to Philips in the event of the bankruptcy, liquidation or insolvency of Hansen
or an assignment for the benefit of creditors by Hansen, or in the event that
Philips requires access to the Source Code Materials to comply with any
governmental request. In addition, unless otherwise provided for separately in
an agreement between Hansen and Philips, if Philips requests modifications to
software licensed hereunder, including without limitation bug fixes or
additional functionality requested by Philips, and Hansen refuses to perform the
development, maintenance or support of such software requested by Philips at
Hansen’s standard rates or other reasonable and customary terms (it being
understood that Hansen has no obligation to do so), then SPE shall cause the
release of the applicable portion of the software to Philips. Philips shall
protect the confidentiality of any source code made available to it hereunder
with the same degree of care it uses to protect its own source code and in any
event no less than reasonable care.

5.3            All fees and expenses payable to [***] (or such other escrow
company, if any) for the establishment and maintenance of such escrow
arrangement under the Escrow Agreement shall be borne and paid by Philips.

6.          Prosecution, Maintenance, and Enforcement. The rights of each of
Philips and SPE to prosecute, maintain and enforce the Licensed Luna Patents
shall (solely for ease of reference and convenience) be as set forth in Sections
9.2, 9.4, 9.5, 12.1, 12.2, 12.5, 12.6 and 12.7 of the Hansen-Philips Agreement,
with references to Hansen in such sections deemed references to SPE, mutatis
mutandis.

7.           Representations, Warranties and Covenants

7.1        Upon the reasonable request of Philips, SPE shall use commercially
reasonable efforts to enforce the representations and warranties and covenants
received by Hansen in the Hansen-Luna Agreement for which Philips presents
reasonable evidence of a breach thereof in such notice and which breach would
have a material and adverse effect on Philips’ rights hereunder; provided,
however, that SPE shall not be obligated to enforce such representations and
warranties and covenants to the extent SPE or Hansen reasonably determines it
has legitimate concerns that such enforcement will have a significant adverse
impact on the other benefits and rights Hansen or SPE receives from Luna under
the Hansen-Luna Agreement and/or the Development and Supply Agreement.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

7.2        Notwithstanding the foregoing, should any bankruptcy, insolvency or
other creditor arrangement or proceedings be commenced by or against Luna (“Luna
Proceedings”), the parties acknowledge and agree that SPE shall diligently
enforce its rights and remedies under the Hansen-Luna Agreement to the extent
such rights are related to those rights and remedies granted to Philips by SPE
under the terms of this Agreement, including, but not limited to, those rights
arising under Section 365(n) of the Bankruptcy Code. In so doing, SPE shall
consult with Philips and consider Philips’ comments therefor in good faith. To
the extent the SPE fails to enforce any such rights and remedies, SPE consents
to Philips’ participation in such proceedings along with SPE at Philips’ sole
cost and expense.

7.3        SPE represents and warrants that, as of the Effective Date:

7.3.1    SPE has the full and unrestricted right and necessary power and
authority to execute and deliver this Agreement, grant the rights granted herein
and consummate the transactions contemplated hereby.

7.3.2    SPE is in compliance in all material respects with the Hansen-Luna
Agreement. SPE is not and to SPE’s knowledge Luna is not in material breach or
default under the terms of the Hansen-Luna Agreement, which default would have
an adverse effect on Philips’ rights hereunder, and to SPE’s knowledge there
exists no event, condition or occurrence which would constitute such a breach or
default by SPE, nor has SPE received any notice of any breach or default or
alleged breach of default under the Hansen-Luna Agreement. The Hansen-Luna
Agreement is not subject to any Third Party lien, charge, security interest or
other encumbrance except as may be set forth in the terms and conditions of the
Hansen-Luna Agreement. SPE has not waived or allowed to lapse any of its rights
under the Hansen-Luna Agreement, and no such rights have lapsed or otherwise
expired or been terminated that would have an adverse effect on the rights
granted to Philips and its Affiliates hereunder.

7.3.3    The execution and delivery by SPE of this Agreement or any other
instrument or document required by this Agreement do not, and the performance of
this Agreement, including, without limitation, the granting of licenses granted
hereunder, will not, (a) conflict with or violate the organizational documents
of SPE, (b) conflict with or violate any law, order or regulation applicable to
SPE, or (c) result in any breach or violation of or constitute a material
default under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien, charge,
security interest or encumbrance in favour of any Third Party on any of the
property or assets of SPE relating to the Hansen-Luna Agreement or this
Agreement.



--------------------------------------------------------------------------------

7.3.4    SPE has not granted any right, license, or interest in, to or under the
Licensed Luna IP inconsistent with the rights and licenses granted to Philips in
this Agreement.

7.3.5    Where SPE has granted an exclusive license herein, SPE represents and
warrants that it has not granted any prior licenses under the Licensed Luna IP,
and will not continue to practice within those fields except as expressly set
forth herein and in the Hansen-Philips Agreement.

7.3.6    With the exception of the consent listed on Exhibit A, no additional
consents of, or notice to, any third party is required for SPE to execute and
deliver this Agreement or under the Hansen-Luna Agreement, and neither the
enforceability nor any of the terms or provisions of the Hansen-Luna Agreement
will be amended or terminated by, the execution, delivery and performance of
this Agreement, or the transactions contemplated hereby.

7.3.7    SPE (i) has sufficient capital to carry on its business, (ii) is able
to pay its debts as they mature and (iii) is and, after giving effect to the
transactions contemplated hereby, will be, solvent, and the value of its assets,
at a fair valuation, is and, after giving effect to the transactions
contemplated hereby, will be, greater than all of its debts. SPE has not
(i) made a general assignment for the benefit of creditors, (ii) filed any
voluntary petition in bankruptcy or suffered the filing of an involuntary
petition by any creditor, (iii) suffered the appointment of a receiver to take
possession of all or any portion of its assets, (iv) suffered the attachment or
judicial seizure of all or any portion of its assets, (v) admitted in writing
its inability to pay its debts as they come due nor (vi) made an offer of
settlement, extension or composition to its creditors generally.

7.3.8    The terms and provisions of this Agreement were negotiated at arm’s
length and are fair, reasonable and consistent with existing market conditions.
There have been discussions with other potential purchasers/licensees of the
FOSSL IP (under the Hansen-Luna Agreement) and, based on those discussions of
market conditions, the terms provided for in this Agreement, including price,
represent in their totality the most favorable terms available to SPE. The
transactions contemplated by this Agreement are not being entered into by SPE
with the intention of hindering, delaying or defrauding any of SPE’s current or
future creditors.

7.4          SPE Covenants. SPE covenants:

7.4.1    SPE will not amend, modify, or waive the SPE-Hansen Agreement or the
Hansen-Luna Agreement in a way that would be inconsistent with any term of this
Agreement.

7.4.2    SPE will keep in full force and effect the SPE-Hansen Agreement and the
Hansen-Luna Agreement, materially comply with SPE’s obligations under such
agreements, and not reduce any of its rights under such agreement in a way that
would be inconsistent with any term of this Agreement.



--------------------------------------------------------------------------------

7.4.3    SPE shall comply with each and every covenant contained in Article 7 of
the Limited Liability Company Agreement of ECL7, LLC (as may be amended from
time to time).

7.4.4    SPE shall comply with all obligations under the Administrative Services
Agreement described in Section 2.8.

7.5        Closing Conditions

7.5.1    Sublicense Agreement. SPE shall execute and deliver to Philips this
Agreement and SPE shall have complied with all obligations to be complied with
by SPE on or prior to the Closing Date under this Agreement on or prior to the
Closing Date.

7.5.2    Security Agreement. SPE shall have executed and delivered to Philips
the Security Agreement and SPE shall have complied with all obligations to be
complied with by SPE on or prior to the Closing Date under the Security
Agreement on or prior to the Closing Date.

7.5.3    IP Security Agreement. SPE shall have executed and delivered to Philips
the IP Security Agreement and SPE shall have complied with all obligations to be
complied with by SPE on or prior to the Closing Date under the IP Security
Agreement on or prior to the Closing Date.

7.6        Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 7, ANY AND
ALL LICENSED LUNA IP, CONFIDENTIAL INFORMATION, TECHNOLOGY AND INTELLECTUAL
PROPERTY (AND ANYTHING ELSE) LICENSED, DISCLOSED OR PROVIDED BY EITHER PARTY TO
THE OTHER PARTY IN CONNECTION WITH THIS AGREEMENT SHALL BE ON AN “AS IS” BASIS,
WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER. EXCEPT AS EXPRESSLY SET FORTH
IN THIS SECTION 7, ANY AND ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO ANY AND ALL WARRANTIES
RELATED TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, ABSENCE OF ERRORS
AND/OR BUGS, ACCURACY OR COMPLETENESS OF RESULTS, VALIDITY, SCOPE OR
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT, ARE EXPRESSLY DISCLAIMED.

8.          Reporting

8.1        SPE shall comply with, and support Hansen’s compliance with, all
obligations under Article 8 of the Hansen-Philips Agreement. SPE shall comply
with the reporting and delivery obligations by making the required reports and
delivering the required FOSSL Technology to Philips.

8.2        For the avoidance of doubt, SPE will not object to a designee of
Philips attending, the CTO meetings specified in Section 2.3(f) of the
Hansen-Luna Agreement; provided, however, that Philips’s right to attend each
such meeting shall be subject to the execution of appropriate confidentiality
agreements and Luna’s prior written consent (in Luna’s sole discretion) with
respect to each meeting.



--------------------------------------------------------------------------------

9.        Term and Termination

9.1        Term; Effect of Termination. This Agreement is made effective as of
the Effective Date and shall remain in force until the expiration date of the
last to expire Licensed Patent (the “Term”), unless terminated earlier pursuant
to this Section or termination of the Hansen-Luna Agreement, at which time this
Agreement shall terminate.

9.2        Termination.

9.2.1    Unless agreed to otherwise in writing in advance by the Parties, the
termination of the Hansen-Philips Agreement by a party to such agreement for a
particular reason shall automatically and without any action required by the
Parties terminate this Agreement as if for the same reason and any elections
made with respect to termination by the terminating party under the
Hansen-Philips Agreement shall be deemed elections made with respect to
termination of this Agreement, mutatis mutandis and with references to Hansen
interpreted as references to SPE. By way of non-limiting example, if Philips
terminates the Hansen-Philips Agreement pursuant to Section 13.2.1 of the
Hansen-Philips Agreement and makes the election specified in
Section 13.2.2(ii)(1) of the Hansen-Philips Agreement, Philips shall be deemed
to have terminated this Agreement pursuant to Section 9.2.1 and to have made the
election specified in Section 9.2.2(ii)(1). Without limiting the foregoing, this
Agreement (and with respect to Section 9.2.1(iii), any part of this Agreement
relating to the subject matter acquired by the non-practicing entity) may be
terminated:

(i)        by a Party in the event of a material breach of the Agreement by the
other Party which has not been cured within [***] of notice by the non-breaching
Party.

(ii)        [***].

(iii)        [***]

Such rights of termination shall not be exclusive of any other surviving
provisions, remedy or means of redress to which the non-defaulting Party may be
lawfully entitled and all such remedies shall be cumulative.

9.2.2    In addition, the following shall apply:

(i)                Termination of this Agreement by SPE for any reason other
than failure of Philips to make the full payments pursuant to Section 3.1 of
this Agreement and Section 3.2 of the Hansen-Philips Agreement shall not result
in the termination of any of the licenses granted hereunder, but shall entitle
SPE to bring a claim for money damages arising from Philips’ uncured material
breach.

(ii)                In case of termination of this Agreement by Philips, Philips
shall have the right to elect by written notice either (1) to terminate all
licenses granted by the Parties to each other hereunder, effective from the
termination date, and to return all purchased Intellectual Property, Technology,
items and licensed rights and materials hereunder to SPE (and such licenses
shall terminate and Philips shall comply with its obligations to return the
foregoing), with reservation of the right to claim damages arising from the
uncured material breach or (2) to maintain all such licenses and transfers of
ownership interests in full force and effect subject to the payment obligations
in Section 3.2 and Section 3.3, but with reservation of its right to damages
arising from the uncured material breach.

(iii)                Termination shall not release either Party from any payment
or other obligation that has accrued as of the effective date of the
termination. Without limiting the generality of the foregoing, each Party shall
pay the other, within thirty (30) days after such termination, amounts equal to
all reimbursable expenses, patent royalties, milestone payments and other
payments of whatever nature which are then owed to such Party hereunder.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS



--------------------------------------------------------------------------------

(iv)                Upon termination of this Agreement by Philips pursuant to
Section 9.2.1, if Philips makes the election specified in 9.2.2(ii)(1): (1) all
licenses granted by SPE to Philips pursuant to Section 2 shall automatically
terminate (2) Philips may, if it deems appropriate as contributing to the
mitigation of damages, promptly prepare, execute, deliver, transfer and assign
to SPE all regulatory filings and marketing authorizations covering FOSSL
Systems (and related Products) for the Licensed Fields, including any rights of
reference necessary or appropriate in connection therewith; (3) Philips may, if
it deems appropriate as contributing to the mitigation of damages, transfer to
SPE all data, materials, results and other information generated by or for
Philips in support of regulatory approval for FOSSL Systems (and related
Products) for the Licensed Fields prior to the date of such termination;
(4) Philips shall cease using and, within thirty (30) days after termination,
return (and cause its Affiliates and its and their licensees and sublicensees to
cease using and to return) to SPE all SPE Confidential Information provided to
Philips by SPE pursuant to this Agreement and marked as such; (5) Philips may,
if it deems appropriate as contributing to the mitigation of damages, grant to
SPE a nonexclusive, irrevocable, perpetual license (with the right to sublicense
through one or multiple tiers) to any and all FOSSL Technology (and any IP
therein or thereto) owned or controlled by Philips as of the effective date of
such termination and developed, made, created, conceived, reduced to practice
(in whole or in part) by or for Philips or its Affiliates or its or their
licensees or sublicensees in connection with the exercise of the licenses
granted to Philips and its Affiliates hereunder; and (6) Philips automatically
shall be deemed to have assigned to SPE all Naked Licenses and Naked Sublicenses
(or other sublicenses of FOSSL IP hereunder) existing as of the effective date
of termination unless SPE declines such assignment within thirty (30) days of
termination.

(v)                Without limiting the foregoing, upon termination by Philips
pursuant to Section 9.2.1(ii), the following provisions will terminate
immediately upon payment by Philips to SPE or its acquirer of [***]:
Section 3.2, (Product Payments, reporting requirements, and certain sections
related thereto, e.g., 3.4, 3.6, 3.14 and 3.15 of the Hansen-Philips Agreement);
and any Naked Sublicenses (under Section 3.3) granted after the transaction
contemplated by Section 9.2.1(ii). For the avoidance of doubt, all Naked
Sublicenses existing prior to the transaction contemplated in Section 9.2.1(ii),
shall remain in force.

9.2.3    Certain Effects for Termination by SPE. Upon termination of this
Agreement by SPE pursuant to Section 9.2 for failure of Philips to make the full
payments mentioned in Section 3.1 of this Agreement and Section 3.2 of the
Hansen-Philips Agreement (i) Philips acknowledges that no licenses shall have
been granted by SPE pursuant to Section 2; and (ii) Philips shall cease using
and, within thirty (30) days after termination, return (and cause its Affiliates
and its and their licensees and sublicensees to cease using and to return) to
SPE all SPE Confidential Information marked as such, provided to Philips by SPE
pursuant to this Agreement.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS



--------------------------------------------------------------------------------

9.3        Survival.

9.3.1    The following Sections shall survive the termination or the expiration
of this Agreement for any reason and in all circumstances: 2.6, 2.8, 3.4, 3.6,
3.7, 3.8, 3.9, 3.10, 4, 7.6 and 9 through 18 (excluding Section 18.8).

9.3.2    In addition to the Sections set forth in Section 9.3.1, the following
Sections shall survive the termination of this Agreement (a) in the event of
termination of this Agreement by SPE for any other cause than failure of Philips
to make the full payment mentioned in Section 3.1 or payments due under Section
3.2 and Section 3.3 or (b) in the event of termination of this Agreement by
Philips and if Philips makes the election specified in Section 9.2.2(ii)(1):
3.2, 3.3, 3.5, 5, 6, and 8. Further, if the licenses granted by SPE to Philips
expressly survive termination of this Agreement as provided for above, then, for
the avoidance of doubt, Sections 2.2, 2.4, 2.5 and 2.7 shall also survive
together with such rights and licenses.

10.        Indemnification

10.1    By Philips. Philips shall indemnify, defend and hold harmless SPE, its
Affiliates and their respective directors, officers, agents and employees (the
“SPE Indemnitees”) from and against any and all claims, damages, liabilities,
costs, expenses or loss, including reasonable legal expenses and reasonable
attorneys’ fees (“Losses”) resulting from or arising out of suits, claims,
proceedings or causes of action brought by a Third Party (each, a “Third Party
Claim”) against any one or more of the SPE Indemnitees, arising from [***]

10.2    By SPE. SPE shall indemnify, defend and hold harmless Philips, its
Affiliates and their respective directors, officers, agents and employees (the
“Philips Indemnitees”) from and against any and all Losses resulting from or
arising out of a Third Party Claim against any one or more of the Philips
Indemnitees, to the extent based on: [***]

10.3    Procedures. The Party requesting indemnification (“Indemnitee”) shall
give prompt written notice to the Party required to provide indemnification
(“Indemnifying Party”) of any Third Party Claim, with respect to which
indemnification may be required under this Section 10, provided, however, that
failure to give notice shall not impair the obligation of the Indemnifying Party
to provide indemnification hereunder except if and to the extent that failure
materially impairs the ability of the Indemnifying Party successfully to defend
the Third Party Claim. The Indemnifying Party shall be entitled to assume the
defense and control of any Third Party Claim at its own cost and expense, but
the Indemnitees shall have the right to be represented by its own counsel at its
own cost in such matters. The Indemnitees shall provide all reasonable
assistance to the Indemnifying Party, at the Indemnifying Party’s expense, in
connection with the defense of any Third Party Claim hereunder. Neither Party
shall settle or dispose of any Third Party Claim in any manner which would
adversely impact the rights or interests of the other Party under this Agreement
without the other Party’s prior written consent, without limiting the
application of the royalty-stacking provisions of Section 3.4 of the
Philips-Hansen Agreement.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

10.4    Notwithstanding anything in the foregoing, a Party shall not be required
to indemnify the other Party for any liability such other Party incurs arising
from some act or omission for which such other Party is responsible under
applicable law.

11.        Bankruptcy. Notwithstanding anything to the contrary in this
Agreement, the Parties hereto acknowledge and agree that all rights, privileges,
releases, non-assertions, immunities and licenses granted under or pursuant to
this Agreement by SPE to Philips and its Affiliates are, and are intended to be,
and shall be deemed to be, for purposes of Section 365(n) of title 11 of the
United States Code, (as may be amended from time to time, “the Bankruptcy
Code”), licenses of rights to intellectual property (including without
limitation “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code) and: (a) all reports, drawings, samples, prototypes and other
books and records and embodiments of the intellectual property shall be deemed
“embodiments” of the intellectual property protected by Section 365 of the
Bankruptcy Code hereunder; and (b) any escrow agreements established pursuant to
this agreement shall be an “agreement supplementary” to this Agreement for the
purposes of Section 365(n) of the Bankruptcy Code. All of the rights of Philips
and its Affiliates under this Agreement shall be deemed to exist immediately
before the occurrence of any bankruptcy proceeding in which SPE is a debtor. The
Parties hereto acknowledge and agree that Philips and its Affiliates, as
licensees of such rights under this Agreement, shall retain and may fully
exercise all of their rights and elections under the Bankruptcy Code or
equivalent law, statute, treaty or legislation in any other jurisdiction
including, but not limited to, those rights and remedies under Section 365(n) of
the Bankruptcy Code. Without limiting the generality of the foregoing, SPE
further agrees that, in the event that any proceeding shall be instituted by or
against SPE seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of SPE or its debts under any law relating to bankruptcy,
insolvency, or reorganization or relief of debtors, or seeking an entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for SPE or any substantial part of its property or if SPE shall take
any action to authorize any of the foregoing actions (collectively, an
“Insolvency Proceeding”), Philips and its Affiliates shall retain all rights,
licenses, privileges, releases, non-assertions and immunities granted under or
pursuant to this Agreement and their rights to enforce these rights under this
Agreement. Without limiting the foregoing, to the maximum extent permitted by
law, Philips and its Affiliates shall not be affected by the rejection of this
Agreement in any such Insolvency Proceeding (a “Rejection”) and Philips and its
Affiliates shall retain all rights and remedies as provided under Section 365(n)
of the Bankruptcy Code. Upon any Rejection, SPE and/or any trustee shall be
required to turn over the intellectual property subject to this Agreement to
Philips upon written request made by Philips to SPE and/or the trustee. Philips
shall under no circumstances be required to terminate this Agreement after a
Rejection in order to enjoy or acquire any of its rights under this Agreement;
provided, however, upon any such Rejection Philips shall have the automatic
right to terminate this Agreement. In the event that this Agreement is subject
to a Rejection any continuing payments required by Philips hereunder shall be
equitably adjusted to reflect the loss of any services or other rights of
Phillips and its Affiliates or obligations of SPE or its Affiliates that are
terminated as a result of any such Rejection. Notwithstanding anything in this
Agreement to the contrary, in the event that SPE files for relief or protection
under the Bankruptcy Code, or there is otherwise an Insolvency Proceeding by or
against SPE, SPE acknowledges and agrees that each and all of the rights,
licenses, privileges, non-assertions and immunities granted to Philips under
this Agreement are not assumable by SPE (or a trustee) and are not assignable to
a Third Party. Upon any such Insolvency Proceeding by or against SPE, Philips
shall be deemed to have made a request for enforcement of all of its rights and
licenses pursuant to Section 365(n)(4) of the Bankruptcy Code, without further
action by Philips.



--------------------------------------------------------------------------------

12.        Confidentiality. Information exchanged under this Agreement shall be
subject to the terms and conditions set forth in Section 15 of the
Hansen-Philips Agreement, which is incorporated by reference (solely for ease of
reference and convenience) with references to Hansen in such section deemed
references to SPE, mutatis mutandis.

13.        Limitation of Liability. Except for a breach of Section 12
(Confidentiality), neither Party shall be liable to the other Party, its
employees, directors, shareholders, agents for any indirect or consequential,
incidental, punitive or special, damages (including but not limited to damages
for business interruption or for personal injury) arising out of or in
connection with this Agreement, even if the other Party has been advised of the
possibility of such damages. To the extent either Party is liable to the other
Party for any claims arising out of or in connection with this Agreement, such
liability shall be limited to [***].

14.        Notices.

Any notice required under this Agreement to be sent by either Party shall be
given in writing by means of a letter or facsimile directed:

In respect of SPE, to:

ECL7, LLC

800 East Middlefield Road

Mountain View, CA 94043

Attention: Steve Ware

In respect of Philips, to:

Philips Intellectual Property & Standards

P.O. Box 220

5600 AE Eindhoven

The Netherlands

F.a.o. CIPO

Fax no.: + 31 40 27 45267

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

And also to:

Philips Healthcare

A division of Philips Electronics North America Corp.

3000 Minuteman Road

Andover, MA 01810

USA

Attention: Chief Legal Officer

Fax no. : 978-975-1285

With a copy to, for technical matters and information pursuant to Article 8:
Nijs C. van der Vaart, PhD, Senior Director Innovation, BU interventional X ray

Veenpluis 4-6

5684 PB Best

The Netherlands

FAX number: +31 40 27 65657

or such other address as may have been specified in writing by either Party to
the other. Notice shall be conclusively deemed to have been duly given (a) when
hand delivered to another Party; (b) when sent by facsimile, with receipt
confirmation, to the number set forth above if sent between 8:00 a.m. and 5:00
p.m. recipient’s local time on a business day, or on the next business day if
sent other than between 8:00 a.m. and 5:00 p.m. recipient’s local time on a
business day; or (c) the next business day after deposit with an international
overnight delivery service, postage prepaid, addressed to the applicable Party
as set forth above with next business day delivery guaranteed, provided that the
sending Party receives a confirmation of delivery from the delivery service
provider.

15.        No Assignment

15.1    This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns. This Agreement
shall not be assignable by either Party, in whole or in part to any Third Party,
except that either Party may assign or transfer this Agreement, without consent,
to (a) a purchaser of all or substantially all of such Party’s assets to which
this Agreement relates or (b) a successor to such Party’s business to which this
Agreement relates through any merger, consolidation or reorganization; provided
in each case that the entity to whom this Agreement is assigned agrees in
writing to be bound by the terms and conditions hereof, as well as the
conditions and obligations set forth in the Administrative Services Agreement,
the Assignment Agreement, the Security Agreement, the IP Security Agreement, and
any other applicable agreement.



--------------------------------------------------------------------------------

16.        Independent Contractors. The Parties are and intend to remain
independent contractors. Nothing in this Agreement shall be construed as an
agency, joint venture or partnership between the Parties.

17.        Applicable Law and Jurisdiction

17.1    This Agreement shall be governed by and construed in accordance with the
laws of New York, without regard or reference to its conflicts of law rules or
principles.

17.2    Any dispute between the Parties in connection with this Agreement
(including any question regarding its existence, validity or termination) shall
be submitted to the competent courts of The State of New York.

18.        Miscellaneous

18.1    Force Majeure. If for reasons of Force Majeure, as hereinafter defined,
any Party fails to comply with its obligations hereunder other than the payment
of money, such failure shall not constitute breach of contract, provided,
however, that such Party shall give the other Party prompt written notice of the
failure to perform and the reason therefor and uses its reasonable efforts to
limit the resulting delay in its performance. For the purpose of this Section,
Force Majeure shall mean acts of God; war; civil commotion; destruction of
production facilities or materials; fire, earthquake or storm; labor
disturbances or strikes; failure of public utilities or common carriers and any
other similar causes beyond the reasonable control of any party.

18.2    Severability. If any of the provisions of this Agreement is determined
to be invalid or unenforceable by any court of competent jurisdiction, such
finding shall not invalidate the remainder of this Agreement which shall remain
in full force and effect as if the provision(s) determined to be invalid or
unenforceable had not been a part of this Agreement. In the event of such
finding of invalidity or unenforceability, the Parties will endeavor to
substitute forthwith the invalid, or unenforceable provision(s) by such
effective provision(s) as will most closely correspond with the original
intention of the provision(s) so voided.

18.3    Entire Understanding. This Agreement and any attachments hereto
constitute a single, integrated written contract expressing the entire agreement
of the Parties with respect to the subject matter hereof and shall not be
modified, supplemented, or repealed except by a writing signed by each of the
Parties. No covenants, agreements, representations, or warranties of any kind
whatsoever have been made by any Party, except as specifically set forth in this
Agreement or the Hansen-Philips Agreement. All prior discussions, written
communications, agreements and negotiations with respect to the subject matter
hereof have been merged and integrated into and are superseded by this
Agreement.



--------------------------------------------------------------------------------

18.4    Waiver. No waiver by any of the Parties to this Agreement of any breach
of any term, condition or obligation of this Agreement by any other Party shall
be construed as a waiver of any subsequent or continuing breach of that term,
condition or obligation or of any other term, condition or obligation of this
Agreement of the same or of a different nature. Neither the failure nor the
delay of either Party to enforce any provision of, or right or remedy under,
this Agreement shall constitute a waiver of such provision, right or remedy or
of the right of each Party to enforce each and every provision of this
Agreement. Any waiver of this Agreement must be in writing.

18.5    Authority; Due Execution. Each Party represents and warrants to the
other, that (i) it has full power and authority to enter into this Agreement and
any agreements related hereto and, subject to the terms and conditions hereof,
this Agreement, when executed, will be a valid and legally binding obligation of
such Party according to its provisions; (ii) the execution and performance of
this Agreement will not constitute a breach of or an event of default under any
agreement, contract, law or regulation to which such Party is or may be bound;
and (iii) the execution and performance of this Agreement has been duly
authorized by all necessary corporate action.

18.6    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

18.7    Headings. The headings and captions used in this Agreement are for
convenience only and shall not be considered in construing or interpreting this
Agreement.

18.8    Non-Competition. Except for Hansen Products within a Buy Back Field for
which SPE obtains rights pursuant to Section 4, during the Term of the
Agreement, SPE shall not directly or indirectly develop, manufacture,
distribute, sell or market any Hansen Products in the Vascular Non-Robotic
Field, the Endoluminal Non-Robotic Field, the Non-Robotic Medical Devices Field
(including the Colonoscopy Non-Robotic Field), and the Orthopedics Field. To
avoid doubt, the foregoing covenant shall not be read or interpreted to extend
to the SDOF Medical Robotics Field and the Medical Robotics Field. The covenant
of this Section 18.8 shall not apply to any entity that acquires SPE, by a
Change of Control or otherwise, or any other Affiliate of SPE following a Change
of Control of SPE or its Affiliates, with respect to any intellectual property
rights that such entity owned or otherwise controlled prior to the Change of
Control or after such Change of Control (other than the FOSSL IP), or with
respect to any activities already done by that entity prior to the Change of
Control or after such Change of Control (other than in connection with the FOSSL
IP).

18.9    Specific Performance. The rights and remedies of the parties hereto
shall be cumulative. The transactions contemplated by this Agreement are unique
transactions and any failure on the part of any party to complete the
transactions contemplated by this Agreement on the terms of this Agreement will
not be fully compensable in damages and the breach or threatened breach of the
provisions of this Agreement would cause the other parties hereto irreparable
harm. Accordingly, in addition to and not in limitation of any other remedies
available to the parties hereto for a breach or threatened breach of this
Agreement, the parties shall be entitled to seek specific performance of this
Agreement and seek an injunction restraining any such party from such breach or
threatened breach.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

AS WITNESS, the Parties have caused this Agreement to be signed on the date
first written above.

FOR SPE:

ECL7, LLC

 

/s/ Stephen Ware

(signature)

Name: Stephen Ware

Title: President

FOR PHILIPS:

Koninklijke Philips Electronics N.V.

 

/s/ Ruud Peters

(signature)

Name: Ruud Peters

Title: Chief Intellectual Property Officer

Philips Medical Systems Nederland B.V.

 

/s/ Bert Van Meurs

(signature)

Name: Bert Van Meurs

Title: Senior Vice President

 

/s/ John Van Soerland

(signature)

Name: John Van Soerland

Title: Senior Director

[SIGNATURE PAGE TO SUBLICENSE AGREEMENT BETWEEN SPE AND PHILIPS]



--------------------------------------------------------------------------------

EXHIBIT A

List of Consents

None